 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     TRUSTEES OF THE NATIONAL               )
 8   SPRINKLER INDUSTRY WELFARE             )                Case No. MC19-0055RSL
     FUND,                                  )
 9                                          )
                           Plaintiff,       )
10              v.                          )
                                            )                ORDER DIRECTING RELEASE OF
11   ROMERO ALI,                            )                GARNISHED FUNDS AND ORDER
                                            )                TO SHOW CAUSE
12                         Defendant,       )
                v.                          )
13                                          )
     WELLS FARGO BANK N.A.,                 )
14                                          )
                           Garnishee.       )
15   _______________________________________)
16
            This matter comes before the Court on defendant/judgment debtor Romero Ali’s claim of
17
     exemption. The time for plaintiff/judgment creditor Trustees of the National Sprinkler Industry
18
     Welfare Fund to object to the exemption claim and schedule a hearing thereon has expired.
19
     RCW 6.27.160(2). Despite the lack of objection, there is no indication in the record that plaintiff
20
     has released the funds covered by the exemption, which defendant Ali represents is the entire
21
     bank account. RCW 6.27.160(3); Dkt. # 5 at 2.
22
            It is hereby ORDERED that:
23
            1. Garnishee Wells Fargo Bank, N.A., shall release to Romero Ali the funds that were
24
     garnished under this cause number. Plaintiff shall immediately deliver a copy of this order to the
25
     garnishee.
26
     ORDER DIRECTING RELEASE OF
     GARNISHED FUNDS AND ORDER
     TO SHOW CAUSE
 1         2. Plaintiff shall, within seven days of the date of this Order, show cause why it should
 2   not be ordered to pay fifty dollars to defendant pursuant to RCW 6.27.160(3). The Clerk of
 3   Court is directed to note this Order to Show Cause on the Court’s calendar for June 14, 2019.
 4         3. The Clerk of Court is further directed to mail a copy of this Order to defendant Ali at
 5   8581 Hunts Point Ln., Hunts Point, Washington 98004.
 6
 7         Dated this 5th day of June, 2019.
 8
 9
                                               A
                                               Robert S. Lasnik
10                                             United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     ORDER DIRECTING RELEASE OF
     GARNISHED FUNDS AND ORDER
     TO SHOW CAUSE                                  -2-
